In a proceeding to invalidate petitions designating appellant as a candidate in the Liberal Party Primary Election to be held on June 20, 1972 for the public office of Representative in the Congress of the United States for the 17th Congressional District, State of New York, the appeal is from a judgment of the Supreme Court, Richmond County, entered June 8, 1972, which, inter alia, granted the application. Judgment affirmed, without costs. No opinion. Hopkins, Acting P. J.,' Shapiro, Christ, Brennan and Benjamin, JJ., concur.